Filed 05/18/20                                        Case 20-11345                                                  Doc 36



       1    Michael H. Meyer, Esq. #82336
            Chapter 13 Trustee
       2    Sarah R. Velasco, #255873
            Staff Attorney
       3    P.O. Box 28950
            Fresno, CA 93729-8950
       4    Tel (559) 275-9512
            Fax (559) 275-9518
       5    E-mail: cvinson@meyer13.com
       6                                     UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF CALIFORNIA
       7
            IN RE:                                           CASE NO. 20-11345-B-13
       8
            MICHAEL CHUCK PORTER                             DC NO.:      MHM-1
       9
                                                             CHAPTER 13 PROCEEDING
       10                           Debtor
                                                             MOTION TO DISMISS
       11                                                    PURSUANT TO 11 U.S.C. §1307
       12                                                    DATE: June 24, 2020
                                                             TIME: 9:30 a.m.
       13                                                    PLACE:
                                                                    U.S. Courthouse
       14                                                           5th Floor, Dept. B, Courtroom 13
                                                                    2500 Tulare Street
       15
                                                                    Fresno, Ca 93721
       16                                                    JUDGE: Hon. Rene Lastreto II
       17

       18            TO THE DEBTOR AND DEBTOR’S ATTORNEY:
       19            YOU AND EACH OF YOU are hereby notified that Michael H. Meyer, Chapter 13 Standing
       20   Trustee, will move to DISMISS FOR CAUSE the above-referenced case pursuant to §1307 of the
       21   Bankruptcy Code at the time and place set forth above for the following reason(s):
       22            1. Unreasonable delay by the debtor that is prejudicial to creditors. [11 U.S.C. §1307(c)(1)]
       23            2. Failure to appear at the scheduled 341 Meeting of Creditors.
       24            3. Debtor provided no documents to the Trustee. Debtor is required to provide the following
       25   documentation (if applicable):
       26               a.) Class 1 Checklist, with most recent mortgage statement. LBR 3015-1(b)(6)
       27               b.) Evidence of payment to Class 1 Claims. See Order Re: Chapter 13 Plan Payments,
       28   Adequate Protection Payments, and Employer Payment Advices issued on the date the petition was




                                                                -1-
Filed 05/18/20                                         Case 20-11345                                                  Doc 36



       1    filed.
       2                c.) Domestic Support Obligation Checklist. LBR 3015-1(b)(6)
       3                d.) Authorization to Release Information. LBR 3015-1(b)(6)
       4                e.) All pages of the most recent Federal Tax Return filed by the debtors. [11 U.S.C.
       5    521(e)(2)(A)(B)] Tax returns shall be provided 7 days prior to 341 Meeting of Creditors or the court
       6    shall dismiss if not provided.
       7                f.) Copies of all payment advices or other evidence of payment received within 60 days
       8    before the date of filing of the petition. [11 U.S.C. §521(a)(1)(B)(iv); LBR 1007-1(c)(1); 11 U.S.C.
       9    §521(i)(1) failure to file this document is an automatic dismissal on the 46 th day]. The last day is
       10   May 22, 2020.      The local rules have changed where debtors deposit the paystubs [Local Rule 1007-
       11   1(c)(1)] thereby eliminating the clerks ability to automatically dismiss the case when the paystubs are
       12   not filed by the 45th day.
       13            4. Failure to file complete and accurate Chapter 13 Plan, schedules and statements; i.e.
       14   Schedule A/B, Schedule E/F, Schedule G, Schedule H, Statement of Financial Affairs. [11 U.S.C
       15   §521] and/or F.R.B.P 1007.
       16            5. Failure to set a plan for hearing with notice to creditors.
       17            WHEREFORE, the Trustee requests the court dismiss this case.
       18   DATED: 5-18-20
                                                    /s/ Michael H. Meyer
       19
                                                    Michael H. Meyer, Chapter 13 Trustee
       20

       21

       22

       23

       24

       25

       26

       27

       28




                                                                  -2-
